PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Bollin, Neil Edward
Application No. 16/804,634
Filed: February 28, 2020	
Attorney Docket No. FGPNXB2020001
:
:
:                        DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed August 16, 2021, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely file proper reply to final Office action, mailed October 19, 2020, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136 (a) was obtained. Accordingly, this application became abandoned on January 20, 2021. The Office mailed a Notice of Abandonment on June 23, 2021. 
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), amendment under 37 CFR 1.114 and payment of the RCE fee of $340.00, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 1774 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114 on August 16, 2021.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.




/DEBRA WYATT/Paralegal Specialist, OPET